Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 24, 2015

                                       No. 04-15-00217-CV

     FOR THE BEST INTEREST AND PROTECTION OF A.S., a Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0851
                          Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
        In accordance with this court’s May 28, 2015 order, we suspended the appellate deadlines
while the trial court conducted an abandonment hearing. On June 18, 2015, the district clerk
filed a supplemental reporter’s record of the hearing. Appellant’s counsel filed the brief on June
22, 2015.
        We REINSTATE the appellate deadlines. The State’s brief is due within FIFTEEN
DAYS of the date of this order. See TEX. HEALTH & SAFETY CODE ANN. § 574.070(e); TEX. R.
APP. P. 2.
       After the State’s brief is filed, this court will advance this appeal on the court’s docket in
accordance with the statutory requirements. See TEX. HEALTH & SAFETY CODE ANN.
§§ 574.070(e), 574.108.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court